UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 23, 2011 INTEGRATED MANAGEMENT INFORMATION, INC. (Exact Name of Registrant as Specified in its Charter) Colorado (State or Other Jurisdiction of Incorporation) 333-133634 (Commission File Number) 43-1802805 (I.R.S. Employer Identification No.) 221 Wilcox, Suite A Castle Rock, Colorado (Address of Principal Executive Offices) (Zip Code) (303)895-3002 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events Reference is made to the IMI Global, Inc. (the “Company”) press release on August 23, 2011, attached hereto as Exhibits 99.1, and incorporated by reference herein (including, without limitation, the information set forth in the cautionary statement contained in the press release), relating to the CEO’s Message to Shareholders. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRATED MANAGEMENT INFORMATION, INC. (Registrant) By: /s/ John Saunders Date: August 23, 2011 John Saunders Chief Executive Officer
